Citation Nr: 0703243	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  04-30 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for the residuals of a right foot injury, status-post second 
degree burn of the right lateral foot with incomplete sural 
nerve injury.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel





INTRODUCTION

The veteran had active service from August 1966 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The Board notes that the veteran submitted a copy of a letter 
written to his United States Senator in November 2005 
expressing his disagreement with the assignment of an 
effective date for the grant of service connection for his 
right foot injury.  That issue is not before the Board for 
adjudication and is referred to the RO for appropriate 
action.  The Board also refers the issue of entitlement to 
service connection for osteoarthritis in the right foot 
raised by the veteran's representative in its January 2007 
Informal Hearing Presentation.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran experiences severe impairment due to 
incomplete paralysis of the sural nerve in the right foot.


CONCLUSION OF LAW

Criteria for a 20 percent rating for the residuals of a right 
foot injury, status-post second degree burn of the right 
lateral foot with incomplete sural nerve injury, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.16, 4.124a, Diagnostic Code 8522 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran seeks a higher evaluation for the residuals of a 
right foot injury.  He contends that he experiences pain and 
cramping in the foot as well as instability.  The veteran 
avers that the 10 percent rating does not take into account 
the fact that his foot often rolls and causes him to fall.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If there is 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) (on a claim for an original 
or an increased rating, it is presumed that the veteran seeks 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy when less 
than the maximum available benefit is awarded).  

The veteran's right foot disability, which is medically 
defined as a sural nerve injury, is evaluated under 
38 C.F.R. Section 4.124a, Diagnostic Code 8522, as there is 
not a diagnostic code that sets forth criteria for assigning 
disability evaluations for the exact disability experienced 
by the veteran.  The Board notes that when an unlisted 
condition is encountered, it is permissible to rate that 
condition under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology, are closely analogous.  See 
38 C.F.R. § 4.20.  When an unlisted disease, injury, or 
residual condition is encountered, requiring rating by 
analogy, the diagnostic code number will be "built-up" by 
using the first two digits of that part of the rating 
schedule which most closely identifies the part, or system, 
of the body involved and adding "99" for the unlisted 
condition.  See 38 C.F.R. § 4.27.

Diagnostic Code 8522 allows for the assignment of ratings for 
musculocutaneous nerve (superficial peroneal) injuries.  A 
noncompensable rating is assigned when there is evidence of 
incomplete paralysis with only mild impairment, a 10 percent 
rating is assigned when there is moderate impairment, and a 
20 percent rating is assigned when there is incomplete 
paralysis with severe impairment.  A 30 percent rating may 
not be assigned unless there is evidence of complete 
paralysis of the nerve causing eversion of the foot.

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  See 38 C.F.R. § 4.124a.  Neuralgia, cranial or 
peripheral, characterized usually by a dull and intermittent 
pain, of typical distribution so as to identify the nerve, is 
to be rated on the same scale, with a maximum equal to 
moderate incomplete paralysis.  See 38 C.F.R. § 4.124.

The medical evidence reveals that the veteran does not 
requirement treatment for his complaints of pain and giving 
way in the right foot.  He was injured during his service in 
the 1960's and is able to perform his occupation as a self-
employed heavy equipment repairman and attend school with 
only slight limitation caused by his right foot disability.
  
The veteran underwent VA examination in November 2003 and 
complained of continued numbness and tingling in the right 
foot.  The veteran reported that he had less sensation on the 
outer aspect of the foot than on the medial aspect.  He 
reported that his foot turned to the side when he walked, 
noting that he had greater wear on his right shoes than on 
his left one.  The veteran related having cramps in his right 
foot that occasionally limited his ability to work.  Upon 
physical examination, there was no visible scarring and 
sensation was intact.  The veteran had a steady gait and an 
inward turn of the ankle was not seen.  The examiner noted 
more wear on the veteran's left shoe than the right one.  
Nerve conduction studies showed evidence of incomplete right 
sural nerve injury.  No denervation was noted in any muscle 
tested.  There was no evidence of tibial or peroneal nerve 
injury.

At a January 2005 VA examination, the veteran's reported 
symptoms included intermittent pain in the right foot and 
cold and hot feelings in the foot, with pain being worse with 
cold.  He complained that his right ankle sometimes turned 
and caused him to fall.  The veteran reported tenderness upon 
deep palpation along the lower lateral margin of the foot.  
Upon physical examination, there were no palpable or visible 
scars on the right foot.  Monofilament testing was normal and 
x-rays showed osteoarthritis of the first metatarsophalangeal 
joint of the right foot.  The examiner opined that the 
veteran's symptoms were consistent with incomplete sural 
nerve injury and that osteoarthritis is not related to the 
sural nerve injury.  

The Board notes at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3.

Given the evidence as outlined above, the Board finds that 
the veteran has an incomplete paralysis of the sural nerve.  
There is no suggestion whatsoever that he experiences a 
complete paralysis in the right foot.  As such, the question 
is whether his impairment may be characterized as severe or 
moderate.

As noted above, when the involvement is wholly sensory or 
simply characterized  by a dull and intermittent pain, the 
rating should be for the mild, or at most, the moderate 
degree.  Because the veteran's complaints also include 
cramping and instability in the foot, the Board finds that, 
when resolving all reasonable doubt in favor of the veteran, 
the higher rating of 20 percent may be assigned for severe 
impairment.  A higher rating is not available on a schedular 
basis as there is no evidence of complete paralysis nor of 
any other foot disability.  As pointed out in the 
introduction of this decision, the veteran's claim of 
entitlement to service connection for osteoarthritis of the 
right foot is referred to the RO for appropriate action.

The Board considered whether the veteran may be entitled to a 
separate rating for a right foot scar under 38 C.F.R. Section 
4.118.  The evidence, however, does not include any objective 
findings of scarring of the right foot.  Therefore, a 
separate rating is not available for assignment as there is 
no evidence of scarring that is tender or painful or of one 
that causes limitation of motion of the affected part.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7804 and 7805.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran does not assert that he is totally unemployable 
because of his service-connected foot disability nor has he 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings.  
The Board has been similarly unsuccessful in locating 
exceptional factors.  The veteran has not required frequent 
periods of hospitalization for his foot disability and, in 
fact, does not even require treatment for his right foot on 
regular basis.  As such, treatment records are void of any 
finding of exceptional limitation beyond that contemplated by 
the schedule of ratings.  

The Board does not doubt that limitation caused by foot pain 
and occasional giving way has an adverse impact on 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. Section 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, in light of the veteran's continued self-
employment and ability to attend school on a regular basis, 
the Board finds that the 20 percent evaluation assigned in 
this decision more than adequately reflects the clinically 
established impairment experienced by the veteran and a 
higher rating may not be assigned on an extra-schedular 
basis.


ORDER

A 20 percent rating for the residuals of a right foot injury, 
status-post second degree burn of the right lateral foot with 
incomplete sural nerve injury, is granted, subject to the 
laws and regulations governing the award of monetary 
benefits. 


____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


